UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 7, 2017 BIOCEPT, INC. (Exact name of registrant as specified in its charter) Delaware 001-36284 80-0943522 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5810 Nancy Ridge Drive, San Diego, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858)320-8200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On March 7, 2017, we issued a press release announcing our financial results for the three months and year ended December 31, 2016. A copy of the press release and accompanying information is attached as Exhibit 99.1 to this current report. The information in this Item 2.02, and Exhibit 99.1 attached hereto, is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this current report shall not be incorporated by reference into any registration statement or other document filed with the Securities and Exchange Commission, whether filed before or after the date hereof regardless of any general incorporation language in any such filing, unless we expressly set forth in such filing that such information is to be considered “filed” or incorporated by reference therein. Item9.01 Financial Statements and Exhibits. (d) Exhibits 99.1Press Release dated March 7, 2017 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOCEPT, INC. Dated: March 7, 2017 By: /s/ Timothy C. Kennedy Name: Timothy C. Kennedy Title: Chief Financial Officer, Senior Vice President of Operations and Corporate Secretary
